Citation Nr: 1411518	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-42 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include special monthly compensation, to include as secondary to a psychiatric disability or hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1979 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2013, a videoconference hearing was held before the undersigned, and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Board regrets further delay, but finds that additional development is required before the Veteran's claim for entitlement to service connection for ED is decided. 

The Veteran contends that he experiences ED as a result of service-connected psychiatric disability or hypothyroidism, or as secondary to the medication which he takes for the psychiatric disability.    

The Veteran testified that he has had ED since active service, when it was a symptom of his hypothyroidism.  He has reported that he was not treated for ED until 2007, when he began treatment for his psychiatric disability.  The Veteran testified that ED is a side effect of the medication he takes for his psychiatric disability, and has submitted evidence stating that ED can be a side effect of the medication in question.

The Veteran's service medical records do not show any complaints, findings, or treatment for ED.  

At a November 2009 VA examination, the examiner opined that it was less likely as not that the Veteran's ED was caused by the medications that the Veteran took for his service-connected psychiatric disability, as the Veteran's ED began before his treatment for a psychiatric disability.  The examiner did not opine whether the ED was caused by the psychiatric disability itself, or whether it was caused by the Veteran's hypothyroidism, or whether any ED was aggravated by any of those factors. 

Accordingly, the Board finds that the Veteran should be provided a VA examination that expressly considers whether any current erectile dysfunction was caused or aggravated by his service-connected psychiatric disability, his service-connected hyperthyroidism, the medication which he takes for his psychiatric disability or hypothyroidism, or is otherwise related to his service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction is caused by the service-connected psychiatric disability, hypothyroidism, or any medications used to treat those disabilities, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction is aggravated by the service-connected psychiatric disability, hypothyroidism, or any medications used to treat those disabilities.  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner must consider the Veteran's regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet App. 23 (2007).

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

